Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on October 11, 2019.

2. Claims 1-20 have been examined. 

Claim Objection
3. Claim 2 does not further limit claim 1. Please consider to cancel claim 2 and amend claim 1 to read:
transferring the field development plan to one or more information handling systems;


Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claim 1 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations  “inputting a field development plan into a human interface; transferring the field development plan to one or more information handling systems; transferring one or more electronic inputs into the information handling system; running a software program on the information handling system that integrates the electronic inputs with the field development plan to produce an output; sending the output to one or more pieces of equipment; operating the one or more pieces of equipment based at least in part on the output; measuring the operation of the one or more pieces of equipment with one or more sensors; sending a measurement from the one or more sensors back to the information handling system; running the software program with the measurement; updating the output based at least in part on the measurement and the field development plan; and sending an updated output to the one or more pieces of equipment,” which are not found in the prior art of record.
Claims 2-9 depend on claim 1 and are also allowable.

Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0331971 to Scollard et al. (hereafter “Scollard”).

Claim 11. 
Scollard discloses a system comprising:
a human interface configured to input and control a field development plan (FIG.6, GUI 1600; FIG.7, GUI 1700; FIG.23, GUI 2300, and related text);
an information handling system in communication with the human interface and wherein the information handling system includes a software program (FIG.1, other hardware/software components); and
one or more pieces of equipment in communication with the information handling system (FIG.1, pieces of field equipment in element 150).

Claim 12. 
Scollard discloses the system of claim 11, wherein the information handling system is configured to run the field development plan (0003, 0169, 0170).

Claim 13. 
Scollard discloses the system of claim 12, wherein the information handling system is further configured integrate one or more electronic inputs with the field development plan to produce an output (0046, 0101).

Claim 14. 
Scollard discloses the system of claim 13, wherein the information handling system is further configured to send to the output to the one or more pieces of equipment (0062, 0064, 0100, 0101).

Claim 15. 
Scollard discloses the system of claim 14, wherein the one or more pieces of equipment are configured to operate based at least in part on the output (0075, 0135, 0169).

Claim 16. 
Scollard discloses the system of claim 11, further comprising a plurality of information handling systems, wherein each of the plurality of information handling systems are connected by one or more communication channels (0038, 0053, 0070, 0073).

Claim 17. 
Scollard discloses the system of claim 11, further comprising one or more well sites (0039, 0053, 0066).

Claim 18. 
Scollard discloses the system of claim 17, wherein the one or more pieces of equipment are located at each of the one or more well sites (0039, 0146).

Claim 19. 
Scollard discloses the system of claim 11, wherein the information handling system is configured do downscale the field development plan based at least in part on one or more measurements from one or more sensors on the one or more pieces of equipment (0041, 0145, 0149, 0163, 0173, 0186, 0188).

Claim 20. 
Scollard discloses the system of claim 11, wherein the information handling system is configured do upscale the field development plan based at least in part on one or more measurements from one or more sensors on the one or more pieces of equipment (0093, 0114, 0120, 0133).


Conclusion
7. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192